DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “operation portion and the shift sensor are positioned at the same side in a manner of sandwiching the shift rod” (See claim 1. See 35 USC 112(b) rejection below for an explanation of why this limitation is not considered shown.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in the last two lines “wherein the operation portion and the shift sensor are positioned at the same side in a manner of sandwiching the shift rod.” It is unclear of what the side is. For example, is it the side of the straddle-type vehicle, the side of the shift rod, etc? Furthermore, the limitation “the operation portion and the shift sensor are positioned at the same side” appears to be in conflict with the limitation “in a manner sandwiching the shift”. The operation portion and the shift sensor “sandwiching the shift rod” suggests the operation portion and the shift sensor would be on opposite sides of the shift rod, but the operation portion and the shift sensor are simultaneously claimed to be positioned at the same side. The specification does not use the term sandwiching in conjunction with the part numbers for the operation portion, the shift sensor, and the shift rod, but does use the term “sandwiching” when reciting on page 6 at lines 17-20 of the specification “A Hall integrated circuit (IC) 63 serving as a detection portion is provided on an outer side surface 62 at an outer side in the vehicle width direction of the sensor main body 61, and a pair of protection portions 64 and 65 are provided in a manner of sandwiching the Hall IC 63 from above and below.” Figure 7 in turn shows IC 63 between protection portions 64 and 65, but in Fig. 7 while the operation portion 56 and shift sensor 60 appear to be on the same side of the shift rod 57, but the shift rod 57 does not appear to be in between such operation portion 56 and shift sensor 60 and so it does not appear the operation portion 56 and shift sensor 60 “sandwich” the shift rod 57 in the same manner as the protection portions 64 and 65 “sandwich” the IC 63. MPEP 2173.03 recites “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. […] Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification […], and therefore indefinite.”
	For the purposes of further examination on the merits, the phrase “same side” will be understood as meaning the same side of a vehicle when viewed in at least one vehicle side view. The phrase in a manner of sandwiching the shift rod” will be understood not as requiring a straight line to intersect the operation portion, the shift sensor, and the shift rod such that the shift rod is between the shift sensor and the operation portion on that line (since that does not appear true of the applicant’s disclosed device), but rather will be understood as encompassing where, in a vehicle side view, a respective parallel line (each line representing a plane and parallel to each other) may be drawn through each of the operation portion, the shift sensor, and the shift rod such that line intersecting the shift rod is located between the operation portion and the shift sensor (as would be true of the applicant’s device as seen in Fig. 7). (The Examiner notes while this applied understanding is not explicitly stated in the claim, it is necessary to devise a logical understanding of the indefinite limitation which the Applicant’s own disclosed device would meet for the sake of further examination on the merits and for the sake of compact prosecution.) Appropriate correction is required.
	Dependent claims 6 and 8 each recite “a vehicle side view”. Claims 6 and 8 depend, respectively, upon claims 4 and 2, which each recite “a vehicle side view”. It is unclear whether the “a vehicle side view” of each child claim 6 and 8 are the same or different from the “vehicle side view” of respective parent claims 4 and 2. The Examiner suggests amending the child claims 6 and 8 to recite “the vehicle side view” if it is meant to be the same side view as claimed in the respective parent claim, or amending the claims to recite “a first vehicle side view”, “a second vehicle side view”, etc. if the side views may be different views.
The Examiner notes that the term side view is understood as encompasses not just a left side view or a right side view but also a top side view, front side view, bottom side view, rear side view, or some other side view in between those aforementioned side views, and therefore a vehicle possesses more than one side view. This understanding is reached since the specification uses terms such as “front side” and “rear side” which suggests the term “side” is not limited to a left or right side, and since the broadest reasonable interpretation must be applied. Since more than one vehicle side view is possible, the double inclusion of the term is indefinite. See MPEP 2173.05(o)

Claim Interpretation
	Claim 4 recites “wherein the shift rod extends in a front-rear direction, and the operation portion and the shift sensor are positioned above the shift rod.” This differs from what is stated in the specification which states “In a vehicle side view [emphasis added], the operation portion 56 and the shift sensor 60 are positioned above the shift rod 57.” In the Applicant’s three-dimensional device, the operation portion 56 is not per se positioned above the shift rod as a vertical line would not (as the applicant uses such terms as front, rear, above, below) intersect both the operation portion and the shift rod. See for example, Fig. 6, where it is clear (using the front-rear direction indicated by the Applicant) that operation portion 56 would not be located physically located above shift rod (57) as the term above is commonly (albeit not always) used. In the disclosed device the shift sensor 60 may only be said to be positioned above the shift rod (57) when viewed from a side view. The Applicant is of course free to be their own lexicographer, and has done so here. Therefore, in the claims, such as with claim 4, where it stated X part is positioned in a particular manner (e.g. above/below/at a front side, etc) relative to part Y, the BRI shall be understood to encompass not just if part X is located in that particular manner relative to part Y in the physical, 3D device, but also to encompass if that is not true but it is true that part X is located in that particular manner relative to part Y in any view (including e.g. a side view including left, right, front, rear, top, bottom side views, or some view in between those views), unless the claim limitation precludes otherwise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakamoto (US 2013/0133457, cited by Applicant on IDS).
Sakamoto suggests:
Re claim 1. A shift device for a straddle-type vehicle that is configured to cause a transmission device to perform a shift change in accordance with rotation of a shift shaft, the shift device comprising:
a shift lever (7 - including 7a, 7b, and 7c) provided with an operation portion (7c) that is configured to receive a shift operation;
a shift sensor (44; para. [0018]. In para. [0061] - “By turning accompanying turning of the shift pedal 7, the turning of the turning shaft 26 is detected by the shift pedal sensor 44.”) provided on the shift shaft so as to be integrally rotatable with the shift shaft;
and a shift rod (28) that couples the shift lever and the shift sensor, wherein the shift sensor is configured to detect the shift operation on the shift lever in accordance with a movement of the shift rod, and
wherein the operation portion (7c) and the shift sensor (44) are positioned at the same side (operation portion 7c and shift sensor 44 are both on the “out” (Fig. 3) side of the vehicle relative to side stand bracket 33 as seen in Fig. 3)in a manner of sandwiching (As seen in Fig. 3, a first line (representing a plane) may be drawn intersecting operation portion 7c, a second line parallel to that first line may be drawn intersecting shift sensor 44, and a third line may be drawn intersecting the shift rod 28 and parallel to and in between that first and second line) the shift rod (28).
Re claim 2. The shift device according to claim 1,
wherein the operation portion (7c) is positioned at a front side of the shift sensor (44) in a vehicle side view (As seen in Fig. 3, operation portion 7c is more towards the front than shift sensor 44).
Re claim 4. The shift device according to claim 1,
wherein the shift rod (28) extends in a front-rear direction (Fig. 2), and the operation portion (7c) and the shift sensor (44) are positioned above the shift rod (as can be seen in Fig. 2 in conjunction with Fig 3, at least a portion of operation portion 7c is higher than the shift rod 28, and at least a portion of shift sensor 44 is higher than a portion of shift rod 28, and so the operation portion 7c and the shift sensor 44 are positioned above the shift rod 28).

Re claim 5. The shift device according to claim 4,
wherein the shift sensor (44) includes a sensor portion (para. [0059-[0061]) that is configured to detect the movement of the shift rod (para. [0018], [0059]-[0061]; Figs. 2 and 3), and
wherein the shift lever (7a) and the shift rod (28) are provided in parallel with each other (the portion of shift lever 7a located near 7b is parallel to shift rod 28 as seen in Fig. 3) in a vehicle side view (Fig. 3), and the shift lever is disposed between the shift rod and the sensor portion (As can be seen in Fig 2, in conjunction with Fig. 3, a portion of the shift lever 7a is in between shift rod 28 and shift sensor 44 (shift sensor 44 is not explicitly shown in Fig. 2, but as made clear by Fig. 3 is located around 25 in Fig. 2) when viewed from the side view shown in Fig. 2).
Re claim 6. The shift device according to claim 4,
wherein the shift lever (7a) is disposed outward of the shift sensor (44)  in a vehicle width direction (See Fig. 3), and
wherein a portion of the shift lever overlaps with the shift sensor in a vehicle side view (See Fig. 3 in conjunction with Fig. 4).
Re claim 7. The shift device according to claim 4,
wherein an attachment portion (7b) of the shift lever (7) to a vehicle is positioned above the shift rod (28) and below an upper end of the shift sensor (44) (See Fig. 2 in conjunction with Fig. 3. At least a portion of 7b is located higher than a portion of shift rod 28, and so may be considered to be positioned above the shift rod)
Re claim 8. The shift device according to claim 2,
wherein a footrest (11; Fig. 2; para. [0054]) is disposed at a rear side of the shift sensor (44. See Fig. 2 in conjunction with Fig. 3), and
wherein the operation portion (7a), the shift sensor (44), and the footrest (11) are arranged in a straight line in this order from a front side toward a rear side in a vehicle side view (See Fig. 2 in conjunction with Fig. 3, and see annotated Fig. 2 below. Note that while shift sensor 44 is not explicitly labeled in Fig. 2, as seen in Fig. 3, it is clear shift sensor 44 overlaps with 25 as seen in Fig. 2).

    PNG
    media_image1.png
    721
    941
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2013/0133457).



Re claim 3
Sakamoto discloses all claim dependency limitations, see above, but does not expressly disclose wherein a distance from a front end of the shift sensor to a front end of the operation portion in an extending direction of the shift rod is equal to or less than half of a length of the shift rod.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A
The Applicant states in their specification on page 10 at lines 5-11 that “Although the distance from the front end of the shift sensor to the front end of the operation portion in the extending direction of the shift rod is equal to or less than half of the length of the shift rod in the present embodiment, the distance from the front end of the shift sensor to the front end of the operation portion is not particularly limited. The distance from the front end of the shift sensor to the front end of the operation portion may be larger than half of the length of the shift rod within a range in which the front-rear length of the shift device is not too long.” Thus, the Applicant in their own specification suggests where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device that a device having the claimed relative dimensions will not perform differently than the prior art device. Therefore, in accordance with what was held by the courts in Gardnerv.TEC, the device claimed in claim 3 is not patentably distinct from the prior art device.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Sakamoto such that a distance from a front end of the shift sensor to a front end of the operation portion in an extending direction of the shift rod is equal to or less than half of a length of the shift rod, as a matter of routine design choice, since a device having the claimed relative dimensions will not perform differently than the prior art device and so is not patentably distinct as held by the courts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY T PRATHER/               Examiner, Art Unit 3658      

/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658